ORDER
SCOTT 0. WRIGHT, Chief Judge.
Pending before the Court are two issues left to be resolved in this case. First is the issue of damages under the 42 U.S.C. § 1983 count against the Highway Commission. At the trial in September, 1983, the jury returned verdicts in favor of the class and against the Highway Commission. The question is whether the doctrine of sovereign immunity precludes such damages under § 1983. The plaintiffs have presented no persuasive authority to challenge the defendants’ position that they are immune from monetary damages. However, this immunity does not extend to equitable or injunctive relief. Wood v. Strickland, 420 U.S. 308, 314 n. 6, 95 S.Ct. 992, 997 n. 6, 43 L.Ed.2d 214 (1975); Hoohuyli v. Ariyoshi, 741 F.2d 1169, 1176 (9th Cir.1984). Since the Court has already ordered injunctive relief under Title VII in this case, any relief under § 1983 would mirror what has been set out in the Court’s order of December 13, 1985.
Secondly, plaintiffs have submitted their calculations of back pay based on the Ha-meed formula followed by this Court in its December 13, 1985 order. See Hameed v. Ironworkers, 637 F.2d 506 (8th Cir.1980). The defendants reviewed this submission and chose not to make any response. Accordingly, it is hereby
ORDERED that the individually named plaintiffs are awarded the following amount of back pay:
Jane Catlett $ 78,189.77
Patricia Leembruggen 123,923.18
Adeline Kallemyn 105,245.82
Grace Tuter Shelley 108,930.95
It is further
ORDERED that the following class members are awarded back pay in the following amounts:
1. For the sub-class of 1975, each shall receive $41,747.31:
Martha Patton
Evelyn Young
2. For the sub-class of 1976, each shall receive $73,356.39:
Glenda Bond
Rosalee Habermehl
Rebecca McCrown
Theresa Marshall
Patricia Martone
3. For the sub-class of 1977, each shall receive $22,314.50:
Lucy Anderson
Joyce Bass
Cynthia Benner
Rebecca Cook
Georgia Eddington
Lori Etherton
Diane Gaehle
Melinda Gottas
Ethel Hirsch
Gerry Johnson
Margaret Johnson-Wood
Sonna Jones
Edith Kelly
*323Virginia Means
Sheree Moran
Jackie Nelson
Shirley Nelson Butts
Goldie Potter
Delores Powers
Brenda Smith
Betty Spitler
Brenda Storie
Audrey Sturdefant
Rebecca Swindall
Vickie Wand
Cheryl Young
4. For the sub-class of 1978, each shall receive $5,882.57:
Andrea Anderson
Beatrice Ash-Thomas
Norma Auslam
Nancy Baker
Connie Baldwin
Sally Lou Bates
Sarah Baumgartner
Sherry Biggs
Betty Jo Booher
Jean Bray
Nancy Cameron
Sandra Churchill
Sharon Claspill
Louise Cromwell
Marla Cypret
Janet Daniels
Verla Daugherty
Lucinda Dennis
Katherine Duncan
Karen Faulkner
Sharon Grant
Sally Graves
Karen Hall
Cheri Haney
Leona Hankins
Cleta Harris
Judy Hayes
Veta Hood
Shirley Hosier
Darra Justice
Myma Kimberling
Lois Ludwig
Jean McClellan
Jane Mast
Delores Merrill
Rose Middaugh
Sandy Miller
Nancy Murray
Jo Myers
Loretta Nelson
Joetta Newman
Shirley Jones
Janice Perry
Sharon Pierson
Patricia Pigorsch
Janet Plemmons
Linda Radford
Lynn Roth
Janet Rowden
Vicki Rufer
Phyllis Schofield
Michelle Sheldon
Delilah Shobe
Marideth Sisco
Mary Ellen Smith
Sandra Startzman
Frances Stiebel
Anna Stokes
Sherry Stone
Connie Stroud
Linda Van Stavem
Bonnie Warner
Beverly Welch
Linda Jo Willis
Debbie Wolfe
5. For the sub-class of 1979, each shall receive $9,041.90:
Jo-Ann Bartley
Cindy Bass
Henrietta Bellamy
Jan Lynn Berg
Elizabeth Boehm
Terry Bonds
Christi Carney
Karen Cordova
Deborah Cox
Tammy Cross
Janice Crumpley
Betty Davison
Sharon Doran
*324Judy Dumback
Joyce Earls
Mary Eldringhoff
Cindy Emery
Candance Gentry
Becky Jo Goad
Billie Guerra
Jerri Hill
Clara January
Pamela Joliff
Karen McKenzie
Virginia McMillin
Cheryl Main
Ricki Martinetti
Gala Minor-Carrier
Donna Muffitt
Sheila Potter
Pixie Rippy
Roxie Rosenbaum
Tamra Russell
Sharon Stafford
Cynthia Taylor
Carla Trowbridge
Connie Tyler
Kathy Van Zandt
Janet Whitlock
6. For the sub-class of 1980, each shall receive $2,838.76:
Lynn Bennett
Sharon L. Clark
Dee Davis
Brenda Smith-Dixon
Debra Everitt
Kimberly Meier
Lauren Minkler
Kelly Ormsby
Glenda Peak
Deborah Pippin
Janet Tower
Jody Williams
Linda Jo Willis
Susan Yowell
It is further
ORDERED that this award of back pay shall be stayed pending appeal to the Eighth Circuit. However, the injunctive relief as set out in the December 13, 1985 order is not stayed and should be immediately implemented, if defendants have not already done so. It is further
ORDERED that monetary damages under § 1983 are denied, but injunctive relief is granted, to mirror that already ordered by this Court.